          Case 2:19-cv-02214-APG-BNW Document 31 Filed 10/02/20 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JASMINE A. EASLEY,                                      Case No.: 2:19-cv-02214-APG-BNW

 4          Plaintiff                                        Order Accepting Report and
                                                         Recommendation and Denying in Part
 5 v.                                                            Motion to Amend

 6 AMERIPRISE FINANCIAL SERVICES,                                    [ECF Nos. 23, 30]
   INC.,
 7
         Defendant
 8

 9         Plaintiff Jasmine Easley moves to amend her complaint to add a claim for intentional

10 interference with prospective economic advantage. She also seeks to reformat her complaint to

11 break out her claims under the Americans with Disabilities Act (ADA) separately instead of

12 combining them into one cause of action. Defendant Ameriprise Financial Services, Inc. does

13 not oppose amendment to break out the individual claims. However, it opposes the request to

14 add a new claim because it contends amendment would be futile. Ameriprise argues Easley has

15 not alleged sufficient facts that it knew of any prospective economic relationships, that Easley

16 has not plausibly alleged an intent to harm, and that it was required to report to the Financial

17 Industry Regulatory Authority (FINRA) that it terminated Easley’s employment, so its

18 communication was privileged.

19         Magistrate Judge Weksler granted the motion to amend as to the ADA claims. But she

20 recommends I deny the motion to add the intentional interference claim because it would be

21 futile, as Ameriprise’s communication to FINRA was absolutely privileged. ECF No. 30 at 6-7.

22 Easley did not object to Judge Weksler’s recommendation. Thus, I am not obligated to conduct a

23 de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district
         Case 2:19-cv-02214-APG-BNW Document 31 Filed 10/02/20 Page 2 of 2




 1 courts to “make a de novo determination of those portions of the report or specified proposed

 2 findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

 3 Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings and

 4 recommendations de novo if objection is made, but not otherwise” (emphasis in original)).

 5         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

 6 (ECF No. 30) is accepted and plaintiff Jasmine Easley’s motion to amend (ECF No. 23) is

 7 DENIED to the extent it seeks to add a claim for intentional interference with prospective

 8 economic advantage. Ms. Easley shall file an amended complaint by October 23, 2020, or

 9 proceed on her current complaint.

10         DATED this 2nd day of October, 2020.

11

12
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                   2
